         Case 1:21-cv-00250-CWD Document 4 Filed 07/08/21 Page 1 of 2




James L. Martin, ISB No. 4226
Bradlee R. Frazer, ISB No. 3857
Noah Bush, ISB No. 10663
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5217
Email: jmartin@hawleytroxell.com
        bfrazer@hawleytroxell.com
        nbush@hawleytroxell.com

Attorneys for Defendant
Magic Valley Electric, LLC


                             UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


ERIN D. WHITING, an individual; and
MAGIC PLUMBING LLC, an Idaho limited                 Case No. 1:21-cv-00250-CWD
liability company,
                                                     ACCEPTANCE AND
              Plaintiffs,                            ACKNOWLEDGEMENT OF SERVICE

vs.

MAGIC VALLEY ELECTRIC, LLC, an
Idaho limited liability company; and
Does 1-10 whose true names are unknown,

              Defendants.



       James L. Martin of the firm Hawley Troxell Ennis & Hawley LLP, as counsel for

Defendant Magic Valley Electric, LLC, does hereby acknowledge the receipt of the Summons

and Complaint in the above-entitled action, and acceptance of service thereof is hereby

acknowledged.




ACCEPTANCE AND ACKNOWLEDGEMENT OF SERVICE - 1
                                                                               59260.0001.13853136.1
        Case 1:21-cv-00250-CWD Document 4 Filed 07/08/21 Page 2 of 2




DATED: June 21, 2021.              HAWLEY TROXELL ENNIS & HAWLEY LLP




                                   By: /s/ James L. Martin
                                      James L. Martin, ISB No. 4226
                                      Attorneys for Defendant
                                      Magic Valley Electric, LLC




ACCEPTANCE AND ACKNOWLEDGEMENT OF SERVICE - 2
                                                                  59260.0001.13853136.1
